   Case 1:18-cr-00108-EAW-HKS Document 71-1 Filed 07/08/19 Page 1 of 2




IN THE LINITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF NEW YORK




TJNITED STATES OF AMERICA,

                                                                                   l8-cR-108-EAW

ROBERT MORGAN, et al.

                 Defendants.




                            DECLARATION OF MICHAEL DIORIO

          I, Michael DiOrio, declare   as   follows:

          l.     I am an Executive Director of Ladder Capital Finance LLC ("Ladder") and have

general responsibility for management ofthe repayment ofthe Mortgage Loan (defined below). I

make this Declaration in support of the Govemment's Motion for Interlocutory Sale of Property.

          2.     Ladder was provided with a copy          ofan agreement for the purchase and sale (the

"PSA") ofthe real property located at 9000 Old Station Road, Cranberry, Pennsylvania and known

as Eden Square ("Eden Square"), dated May              2,2019,   and made by and between Cranberry   Vista

Apartments LLC (the "Seller") and Freshcom Square, DE               I LLC and Freshcorn Square DE2LLC

(ointly   and severally, the "Purchaser"). See Exhibit A, attached hereto. Under the PSA, the sale

ofEden Square to Purchaser (the "Sale") was to be forthe sales price of$38,900,000 and scheduled

to close on June 6, 2019 but, to my knowledge, a closing has not taken place yet.

          3.     On May 19,2017, Ladder and the Seller entered into a certain Loan Agreement (the

"Loan Agreement") pursuant to which Ladder made a $35,850,000 mortgage loan (the "Mortgage

Loan") to the Seller. The Mortgage Loan is secured by, among other things, a first mortgage lien
    Case 1:18-cr-00108-EAW-HKS Document 71-1 Filed 07/08/19 Page 2 of 2




 on Eden Square. The initial tenn of the Mortoage Loan was twenty-four (24) months, with the

 outstanding principal balance ofthe Mortgage Loan (together with other amounts set forth in the

Loan Agreement) due on the initial maturity date (i.e., June 6, 2019).

         4.      Although consummation of the Sale is not a condition to the Seller's obligation to

repay the Mortgage Loan, the inability of the parties to timely complete the Sale resulted in the

Mortgage LoaD not being repaid by the June 6, 2019 maturity date and therefore, the Mortgage

Loan is currently in default and accruing default interest, late fees and expenses on a daily basis.

As of June 30,2019, the Mortgage I-oan was accruing per diem interest at a rate of$13,145 per

day. Under the Loan Agreement, the Seller is responsible for Ladder's attomeys' fees, which are

increasing daily, and other costs and servicing fees for, among other things, ,.enforcing any

Obligations   ofor collecfing   any payments due" under the Mortgage Loan. As such, as ofJune 30,

2019, the total amount due and owing on the Mortgage Loan obligation is $37,040,412.40,r which

is comprised of the $35,850,000 unpaid original principal amount, the exit fee (i.e., additional

interest), default interest, late fees, attomeys' fees and other fees and expenses.

        5.       Ladder is entitled to repayment          ofits Mortgage Loan and, given the requirements

ofthe various parties involved with the Sate in light ofthe indictrnent ofdefendant Robert Morgan,

I respectfrrlly submit that any further delay of the Sale will further diminish the likelihood of the

Sale.

I declare under penalty ofperjury under the laws ofthe United States               of America   that the foregoing
is true and correct.

Executed on July _11,2019.



                                                            Michael DiOrio



I From which
             any escrow balances   will   be deducted to arive at a net payoffamount.



                                                           2
